
	
		II
		111th CONGRESS
		2d Session
		S. 3225
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2010
			Mr. Begich (for himself,
			 Ms. Klobuchar, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Commerce to
		  establish a competitive grant program to promote domestic regional
		  tourism.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Regional Investment Partnership
			 Act .
		2.FindingsCongress finds the following:
			(1)The importance of travel and tourism cannot
			 be overstated: travel and tourism employs America.
			(2)Approximately 8,300,000 domestic jobs
			 depend on the travel and tourism industry.
			(3)The United States travel and tourism
			 industry—
				(A)generates more than $691,000,000,000
			 annually in direct spending, of which more than 85 percent is the result of
			 domestic travel; and
				(B)generates more than $1,200,000,000,000 in
			 total spending, if indirect spending is included.
				(4)The travel and tourism industry accounts
			 for 2.6 percent of the Nation’s gross domestic product, nearly 4 times that of
			 the automotive industry.
			(5)Domestic employment related to the travel
			 and tourism industry cannot be outsourced to other countries.
			(6)The current economic downturn has created
			 the most difficult economic environment for the domestic travel and tourism
			 industry since the period following the terrorist attacks of September 11,
			 2001.
			(7)Travel and tourism revenues dropped by
			 nearly $130,000,000,000 during 2009. The domestic tourism economy has fallen by
			 nearly 4.5 percent during 2009, twice the rate of the overall economy of the
			 United States.
			(8)Domestic spending on travel and tourism has
			 been in decline since the fourth quarter of fiscal year 2008, while employment
			 in the travel and tourism industry has been falling since the second quarter of
			 such year.
			(9)Public-private partnerships have been
			 underutilized in the promotion of travel and tourism and are a dynamic tool in
			 creating new domestic tourism markets and promoting domestic regional tourism
			 growth.
			3.Domestic regional tourism grant
			 program
			(a)EstablishmentThe Secretary of Commerce shall establish a
			 competitive grant program, to be administered by the Office of Travel and
			 Tourism Industries, to promote domestic regional tourism growth and new
			 domestic tourism market creation.
			(b)Range of grant monetary
			 amountsThe amount of each
			 grant awarded under this section shall be at least $100,000 and not more than
			 $1,000,000.
			(c)Grantee eligibility requirements
				(1)Eligible entitiesGrants may be awarded under this section
			 to—
					(A)State tourism offices;
					(B)local convention and visitors bureaus;
			 and
					(C)partnerships between a State or local
			 government and local tourism entities.
					(2)Regional diversityIn awarding grants under this section, the
			 Secretary may consider—
					(A)giving priority to regions with low
			 contributions to tourism marketing;
					(B)maintaining regional diversity of grant
			 recipients; and
					(C)providing benefits to rural and
			 less-marketed destinations.
					(3)Use of fundsGrants awarded under this section may be
			 used to—
					(A)promote domestic regional tourism growth;
			 and
					(B)create new domestic tourism markets.
					(4)Application process
					(A)SubmissionAn eligible entity seeking a grant under
			 this section shall submit an application to the Secretary at such time, in such
			 form, and with such information and assurances as the Secretary may
			 require.
					(B)ContentsEach application submitted under
			 subparagraph (A) shall include—
						(i)a description of the tourist promotion
			 activities to be funded by the grant; and
						(ii)in the case of a partnership between a
			 State or local government and local tourism entities—
							(I)a list of the specific tourist entities
			 that such government has partnered with in order promote tourism within the
			 relevant domestic region;
							(II)the details of the partnership
			 agreement;
							(III)specific information explaining how such
			 partnership will increase regional tourism; and
							(IV)the anticipated positive impact of the
			 partnership on job creation and employment in the relevant domestic
			 region.
							(d)Matching requirement
				(1)Non-federal fundsAs a condition for receiving a grant under
			 this section, the grant recipient shall provide, either directly or through
			 donations from public or private entities, non-Federal matching funds, in cash
			 or in-kind, in an amount equal to the amount of the grant.
				(2)Special rule for in-kind
			 donationsOf the amount of
			 non-Federal matching funds required under paragraph (1), not more than 25
			 percent may be provided through in-kind contributions.
				(e)ReportsNot later than 6 months after the end of
			 each fiscal year in which grants are awarded by the Secretary under this
			 section, the Secretary shall submit a report to Congress that details—
				(1)travel-generated expenditures;
				(2)travel-generated tax receipts; and
				(3)travel-generated employment.
				(f)DefinitionsIn this section:
				(1)Local tourist entityThe term local tourist entity
			 means any public or private sector business engaged in tourism-related
			 activities.
				(2)SecretaryThe term Secretary means the
			 Secretary of Commerce.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated, for each of the first 5 fiscal years beginning
			 after the date of the enactment of this Act, $10,000,000, which shall be used
			 for grants under this section and shall remain available until expended.
			
